Citation Nr: 1619058	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  09-25 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.   Entitlement to an evaluation in excess of 60 percent for deep vein thrombosis, left leg. 

2.   Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Joseph A. Whitcomb, Attorney


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), located in San Diego, California, which continued the assignment of a 60 percent evaluation for deep vein thrombosis, left leg.  Currently, the RO in Denver, Colorado has jurisdiction of this case.

At the outset, the Board notes a Total Disability Based on Individual Employability (TDIU) claim was denied in a December 2015 rating decision, and the Veteran did not perfect his appeal of that denial.  However, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  Consequently, a TDIU claim is part of the increased rating claim on appeal regardless of prior adjudications. 

The Board remanded the instant matter in October 2012 for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11. Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board additionally notes that the Veteran requested a video conference hearing in December 2014 but later, through his attorney, withdrew that request in January 2016. 


FINDINGS OF FACT

1.   For the entire appeal period, the preponderance of the evidence shows that the Veteran's deep vein thrombosis, left leg, was productive of swelling, aching/fatigue with prolonged standing or walking with the presence of edema and stasis pigmentation/eczema, constant pain at rest, but no massive board-like edema.

2.  The Veteran's service-connected disabilities are shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for deep vein thrombosis, left leg, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7120 (2015).

2.   The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the RO provided the Veteran with pre-adjudication notice, in compliance with the VCAA, by letters dated May 2006 and August 2006.  The Veteran was provided all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In light of the above, the Board finds there has been compliance with the duty to notify in this case.

The Board likewise finds that there has been compliance with the VCAA duty to assist.  In this regard, the Board observes that the Veteran's service and post-service treatment records have been associated with his claims file.  He has not contended, and the record has not otherwise shown, that any other service or post-service records remain outstanding that are necessary to decide his claim.

In addition to obtaining pertinent records, the AOJ has assisted the Veteran by affording him multiple VA examinations in support of his claim.  Notably, he has not contested the validity of those examinations, although the Veteran has expressed disagreement with findings contained in the VA examination report.  Nevertheless, he has not alleged, and the record has not otherwise shown, any to be inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007) (finding that VA must provide an examination that is adequate for rating purposes). 

Additionally, since the last examination given in November 2015, there is nothing in the record that indicates that the Veteran's service-connected disability has worsened since it was last examined.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995) (holding that the mere passage of time is not a sufficient basis to remand for a new VA examination in an increased rating claim where there is no evidence that the underlying disability has worsened in severity).  As such, the Board considers it unnecessary to obtain a new examination or opinion.  See Barr v. Nicholson, 21 Vet. App. at 310-11.

Moreover, the Board determines that the AOJ has substantially complied with the October 2012 remand directives.  In this regard, the Board remanded the case so as to obtain outstanding VA treatment records and to obtain a new VA examination to assess the severity of the Veteran's left leg deep vein thrombosis, left leg.  As the AOJ has obtained these records and has afforded the Veteran a VA examination, the Board finds that no further action is necessary in this regard. See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)(strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Increased Rating Claim

The Veteran contends that his deep vein thrombosis, left leg, is worse than contemplated by his currently assigned disability rating and that higher ratings are therefore in order.  Specifically, the Veteran has asserted that he experiences lack of blood flow, has scar tissue, discoloration, ulcerations, and massive board-like edema and experiences constant pain at rest. 

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2002).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2015).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as 'such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Deep vein thrombosis and varicose veins are rated under section 4.104, DC 7120, which provides for a 10 percent rating for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery. 38 C.F.R. § 4.104, DC 7120.  The criteria for a 20 percent disability are persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.  Id.  A 40 percent rating is warranted for persistent edema and statis pigmentation or eczema, with or without intermittent ulceration.  Id.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, statis pigmentation or eczema, and persistent ulceration. Id.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  Id.  The diagnostic code does not allow for a rating 70, 80, or 90 percent rating for varicose veins/deep vein thrombosis.

Facts

In June 2009, the Veteran asserted that he has massive board-like edema and experiences constant pain at rest. 

The Veteran's VA treatment records are silent as to any massive board-like edema.

A VA examination from April 2013 indicates that the Veteran experiences aching and fatigue in his leg after prolonged standing or walking, incipient stasis pigmentation or eczema, persistent stasis pigmentation or eczema, intermittent ulceration, persistent edema that is incompletely relieved by elevation, persistent subcutaneous induration, and constant pain at rest in his left leg.  The examiner indicated that there was no present objective evidence of massive board-like edema of the left leg.  The examiner noted that the Veteran did not give much history of his edema and prior notes suggest that there was no evidence of massive, board-like edema in the past.

A VA examination from August 2015 shows that the Veteran has asymptomatic visible varicose veins, aching and fatigue in leg after prolonged standing or walking, persistent statisis pigmentation or eczema, intermittent ulceration, persistent edema that is incompletely relieved by elevation of extremity, persistent edema, persistent subcutaneous induration, and constant pain at rest with no massive board-like edema in his left leg. 

A November 215 VA examination shows that the Veteran experiences aching and fatigue in leg after prolonged standing or walking with symptoms relieved by elevation of extremity and compression hosiery, incipient stasis pigmentation or eczema, persistent stasis pigmentation or eczema, intermittent ulceration, persistent edema that is incompletely relieved by elevation of extremity, and persistent subcutaneous induration in his left leg.  The examiner did not note that the Veteran experienced massive board-like edema or constant paint at rest.

Analysis

The Veteran is currently in receipt of a 60 percent rating for varicose veins in his left leg.

For the entire appeal period, the Veteran's deep vein thrombosis has not been characterized as having manifested massive board-like edema.

The Veteran was afforded VA examinations in April 2013, August 2015, and most recently in November 2015.  Although the Veteran's April 2013 VA examination indicated that he experiences constant pain at rest, the examiner indicated that there was no present objective evidence of massive board-like edema of the left leg.  On examination in August 2015, a VA examiner indicated that the Veteran experienced constant pain at rest but did not experience massive board-like edema.  Additionally, the Veteran's November 2015 VA examination indicates that the Veteran did not experience either massive board-like edema nor did he experience constant pain at rest.  

With regard to the November 2015 examination, the Board finds that the finding that the Veteran does not experience constant pain at rest is inconsistent with the Veteran's assertions as well as prior VA examinations, including an examination that was conducted three months prior.  Therefore, the Board finds that this examination should be afforded less probative weight than the other VA examinations as to that point. 

With regard to the April 2013 and August 2015 examinations, the Board notes that the examiner had the opportunity to review the medical record, conduct a thorough examination, and interview the Veteran.  Therefore, the Board finds these examinations to be of great probative weight.

The Board acknowledges that the Veteran is competent to report symptoms of his service connected disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Veteran has asserted that he experiences massive board-like edema as a result of his service-connected deep vein thrombosis.  However, the Board finds that the VA examinations should be afforded more probative weight as they are based on objective findings, including a review of the Veteran's medical history, as well as the Veteran's statements to the examiner. 

Therefore, the Board finds that the Veteran experienced constant pain at rest; however, he did not experience massive board-like edema.  Since a 100 percent rating requires massive board-like edema with constant pain at rest, the Board finds that reasonable doubt does not apply, and that a rating in excess of 60 percent is not warranted at any point during the pendency of the claim.  38 C.F.R. § 4.104.

Extraschedular Rating

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the Board finds that the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's varicose veins, such as persistent edema, statis pigmentation or eczema, and persistent ulceration.  The rating criteria are therefore adequate to evaluate her disability, and referral for consideration of an extraschedular rating is not warranted.

TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled. 

The central inquiry is "whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.

Facts

The Veteran is currently rated at 60 percent for his deep vein thrombosis, left leg; 60 percent for his pulmonary emboli; and zero percent for his dysthymic disorder.

The Veteran has an Associate's Degree in Science with a minor in Automotive Technology which he completed in May 2002.

In May 2006, the Veteran asserted that ulcerations around his ankle area due to his deep vein thrombosis become very painful with sharp stabbing-like pains shooting through his foot, sometimes making it very difficult to walk much less stand all day at work.  The Veteran indicated that he cannot stand for long periods of time due to pain and swelling and cannot sit for long periods of time due to pain and swelling.

From May 2008 to September 2014, the Veteran has worked as an automotive mechanic.  His job duties have included: oil changes, brake repairs, alignments, engine service work, coolant replacement, and removing and replacing automotive parts.  

In April 2011, the Veteran suffered pulmonary embolism due to blood clots and was released from his company to recover.

On examination in April 2013, the Veteran indicated that he gets pain in his left leg after standing more than 30 minutes.  He then has to sit down and this affects his job because it would be ideal for him to continue standing.  The examiner indicated that the Veteran's left leg deep vein thrombosis has a major effect on his life in that the Veteran needs to keep his leg elevated during prolonged sitting, and he has to stand and move around to take breaks from prolonged sitting.  With prolonged standing or walking, the Veteran has to sit and elevate his leg every couple of hours.  The examiner indicated that the Veteran is able to perform work tasks with frequent breaks but is unable to work in situations requiring prolonged standing.

On examination in August 2015, with regard to his pulmonary embolism disability, the examiner indicated that the Veteran is able to work in a light or sedentary setting with no accommodation and can work in a moderate work setting that does not require running or intense climbing.  The examiner also indicated that the Veteran is unable to complete arduous/unlimited work due to shortness of breath and also cannot perform work in which there is any chance of a contact injury due to the external and internal bleeding risks due to the medication the Veteran takes for his service-connected disabilities.  With regard to the Veteran's deep vein thrombosis, the examiner indicated that the Veteran can work if he is allowed frequent breaks if up walking/moving around and if he is sedentary, he must be able to get up and walk around every 30-40 minutes.  The examiner also noted that due to his medication, he cannot work in an environment with any chance for contact injury due to his higher risk of external and internal bleeding.  Essentially, both examinations indicate that the Veteran can sit for a limited period of time and cannot stand for more than 1 hour without resting his leg.

The Veteran submitted a letter of resignation in September 2015, indicating that he had personal family business to attend to out of country.

On examination in November 2015, the examiner indicated that standing and walking is limited to 2 hours. 

Analysis

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU rating on a scheduler basis as service connection is in effect for deep vein thrombosis, left leg (rated as 60 percent disabling).  The Veteran is also service-connected for pulmonary vascular disease (rated as 60 percent disabling). 

Thus, the Board turns its focus to consideration of whether the Veteran is unemployable due to his service-connected disabilities.

At the outset, the Board notes that while the Veteran has an Associate's Degree in Science with a minor in Automotive Technology, he has never had a sedentary job, and instead worked as an automotive mechanic.

VA examinations essentially indicate that the Veteran is not able to complete arduous/unlimited work and that he cannot perform any work in which there is any chance of a contact injury due to external and internal bleeding risks.  Additionally, VA examinations indicate that the Veteran cannot stand for long periods of time nor can he sit for long periods of time.

Considering all lay and medical evidence of record demonstrating severe functional impairments exhibited by the Veteran's deep vein thrombosis and pulmonary vascular disease, including his hospitalization for pulmonary embolism due to blood clots, and his limitations with sitting and prolonged standing, as well as his educational and employment history, the Board finds that the available evidence is in equipoise as to whether the Veteran is entitled to a TDIU.  The available evidence indicates the Veteran has serious symptoms that impact his ability to work due to his service-connected disabilities.  Although the VA examinations noted above indicate that the Veteran could perform simple assignments, the VA examiner noted that the Veteran cannot perform any work in which there is any chance of a contact injury.  Additionally, it is not reasonable that the Veteran, as a mechanic, constantly take breaks to alleviate the pain he experiences from his deep vein thrombosis.  The Veteran has a limited occupational background as a mechanic.  His duties include: oil changes, brake repairs, alignments, engine service work, coolant replacement, and removing and replacing automotive parts.  The Veteran's work as a mechanic requires him to work with heavy machinery, which exposes him to the chance of contact injury. 

Construing the evidence in favor of the Veteran and giving him the benefit of the doubt, the Board finds that entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). 



ORDER

Entitlement to a rating in excess of 60 percent for deep vein thrombosis, left leg, is denied.

Entitlement to a TDIU rating is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


